ORDER

PER CURIAM.
Charles Jefferson appeals the trial court’s denial of his motion to modify his judgment of dissolution of marriage and *72the trial court’s grant of the Family Support Division’s motion to modify. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).